DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 1849175) .
Clark discloses in reference to claim:
1. A heater system comprising:
a heater assembly 27 comprising a plurality of heater units A. B, C, more than one of the heater units
defining at least one independently controlled heating zones A, B, C, wherein the plurality of heater
units are interchangeable and aligned along a length of the heater assembly, and a plurality of power conductors 45, 46, 47, 48 electrically connected to the independently controlled heating zones; 
means 40 for determining temperature; and 
a power supply device including a controller (switches 41, 42, 43) configured to automatically
modulate power to the independently controlled heating zones by increasing or decreasing power level delivered to the independently controlled heating zones  [when the switch changes from open to closed, the power delivered in increased, and when the switch changes from closed to open, the power delivered decreased in the broadest sense]  through the power
conductors based on the determined temperature within at least one of the independently
controlled heating zones to provide a desired heat distribution power output along a length
of more than one of the heater assemblies.
	Clark does not explicitly discloses the provision of  a heater bundle comprised of a plurality of heater assemblies.  As the provision of additional similar heating assemblies amounts to a duplication of parts, one  of skill in the art would find such a modification to be an obvious design choice to provide increased heating capacity to the Clark device, yielding a device with the same benefits achievable in a shorter time due to increased heating assemblies. As evidence, Clark (US 1451863) discloses  a heating device similar to Clark ‘175 wherein the added heating capacity is accomplished by the provision of a plurality of heater assemblies .  
Clark ‘175: showing the claimed independently controlled heating units within a single heater assembly.

    PNG
    media_image1.png
    1106
    829
    media_image1.png
    Greyscale







Clark ‘863 showing the use of a plurality of heating assemblies.

    PNG
    media_image2.png
    1131
    823
    media_image2.png
    Greyscale


2. The heater system according to claim 1, wherein sizes of the independently controlled heating zones are equal.  See Clark ‘175 showing A B as equally sized zones.
3. The heater system according to claim 1, wherein sizes of the independently controlled heating zones are different. See Clark ‘175 showing A B as differently sized from zone C.

    PNG
    media_image3.png
    1106
    829
    media_image3.png
    Greyscale

4. The heater system according to claim 1, wherein at least one of the heater assemblies is a cartridge heater. Note Clark ‘175 discloses a cartridge heater assembly. 
5. The heater system according to claim 1, wherein the number of the independently controlled heating zones is n=3, and a number of power supply and return conductors is n+1=4 (45-48).
6. The heater system according to claim 1, wherein a higher number of independently controlled heating zones is provided by the controller through at least one of multiplexing, polarity sensitive switching (41, 42, 43), and thermal arrays.
8. An apparatus for heating fluid comprising: a sealed housing defining an internal chamber and having a fluid inlet and a fluid outlet; and the heater system according to claim 1, the heater system being disposed within the internal chamber of the housing, wherein the heater bundle is adapted to provide a predetermined heat distribution to a fluid within the housing. See Claim 1, mutatis mutandis.  
10. The heater system according to claim 1, wherein the heater assemblies include a plurality of resistive heating wires and multiple pairs of power conductors to form multiple heating circuits. See Clark ‘175 Fig. 2 showing multiple heating wires comprising each of the heater units, A, B, C. 
11. A heater system comprising: a heater bundle comprising: a plurality of heater assemblies, more than one of the heater assemblies comprising a plurality of heater units, more than one of the heater units defining at least one independently controlled heating zone, wherein the plurality of heater units are interchangeable and aligned along a length of the heater assembly and a plurality of power conductors electrically connected to the independently controlled heating zones; means for determining at least one of heating conditions and heating requirements; and a power supply device including a controller configured to modulate power to the independently controlled heating zones of the heater units zones by increasing or decreasing power level delivered to the independently controlled heating zones [when the switch changes from open to closed, the power delivered in increased, and when the switch changes from closed to open, the power delivered decreased in the broadest sense]  through the power conductors based on the at least one of heating conditions and heating requirements to provide a desired power output along a length of more than one of the heater assemblies. See Claim 1mutatis mutandis
12. The heater assembly according to claim 11, wherein the at least one of heating conditions and heating requirements are selected from the group consisting of life of the heater units, reliability of the heater units, sizes of the heater units, costs of the heater units, local heater flux, characteristics and operation of the heater units, and entire power output.
13. The heater system according to claim 11, wherein sizes of the independently controlled heating zones are equal. See Claim 2 above, mutatis mutandis
14. The heater system according to claim 11, wherein sizes of the independently controlled heating zones are different. See Claim 3 above, mutatis mutandis
15. The heater system according to claim 11, wherein at least one of the heater assemblies is a cartridge heater. See Claim 4 above, mutatis mutandis
16. A heater system comprising: a heater assembly comprising a plurality of heater units, more than one of the heater units defining at least one independently controlled heating zone; wherein the plurality of heater units are interchangeable and aligned along a length of the heater assembly a plurality of power conductors electrically connected to each of the heater units; means for determining temperature; and a power supply device including a controller configured to modulate power to each of the independently controlled heating zones of the heater units zones by increasing or decreasing power level delivered to the independently controlled heating zones [when the switch changes from open to closed, the power delivered in increased, and when the switch changes from closed to open, the power delivered decreased in the broadest sense]  through the power conductors based on the determined temperature to provide a desired power output along a length of the heater assembly. See Claim 1 above, mutatis mutandis
17. The heater system according to claim 16, wherein sizes of the independently controlled heating zones are equal. See Claim 2 above, mutatis mutandis
18. The heater system according to claim 16, wherein sizes of the independently controlled heating zones are different. See Claim 3 above, mutatis mutandis
19. The heater system according to claim 16, wherein at least one of the heater assemblies is a cartridge heater. See Claim 4 above, mutatis mutandis
20. A heater system comprising: a heater assembly comprising a plurality of heater units, each heater unit defining at least one independently controlled heating zone; wherein the plurality of heater units are interchangeable and aligned along a length of the heater assembly, a plurality of power conductors electrically connected to the heater units; and a power supply device including a controller configured to modulate power to the independently controlled heating zones of the heater units zones by increasing or decreasing power level delivered to the independently controlled heating zones [when the switch changes from open to closed, the power delivered in increased, and when the switch changes from closed to open, the power delivered decreased in the broadest sense]   through the power conductors based on at least one of heating conditions and heating requirements to provide a desired power output along a length of the heater assembly. See Claim 1 above, mutatis mutandis.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark ‘175 in view of DeAngelis et al. (US 2005/0067405A1).
	Clark discloses the claimed invention except in reference to claim:

9.  The heater system according to claim 1, wherein the heater assemblies include resistive heating wires, wherein at least one of the resistive heating wires functions as a sensor. 
 	DeAngelis discloses a flexible heater usable in a device employing a resistive heating means intended to be controlled based on temperature, similar to the device disclosed by Clark, wherein the heater assemblies include resistive heating wires, wherein at least one of the resistive heating wires functions as a sensor. 
	Clark discloses the control is preferably accomplished by a thermostat, such as shown in Fig. 1, the thermostat, however, being diagrammatic and any other suitable means of controlling the heating unit may be employed in place thereof.  
	DeAngelis discloses a suitable means for controlling the heating unit. 
	One of skill in the art would find it obvious to modify the Clark device to include the self-regulating heaters as taught by DeAngelis at least as a redundant means of passive temperature control.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. 
Applicant argues that Clark cannot reasonably be read to disclose the controller (switches 41, 42, 43) configured to automatically modulate power to the independently controlled heating zones by increasing or decreasing power level delivered to the independently controlled heating zones through the power conductors. It is noted however, that Applicant admits that the switches 41, 42, 43 act to connect or disconnect power delivered to the independent zones. As such, when the switch changes from open to closed, the power delivered in increased, and when the switch changes from closed to open, the power delivered decreased in the broadest sense. 
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761